Citation Nr: 0708332	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  00-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as noncompensably 
disabling.

2.  Entitlement to an increased evaluation for cervical 
spondylosis, disc disease, C2-3, C3-4, C4-5 (cervical spine 
disability), currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, L2-3, with right leg pain 
(lumbar spine disability), currently rated as 20 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of 
removal of colon polyps, currently evaluated as 
noncompensably disabling.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from August 1963 to June 1967, 
October 1970 to August 1978, and from January 1984 to August 
1992, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran perfected an appeal of that determination to the 
Board as to the claims currently on appeal.  In June 2001, 
the Board remanded the case for further development and 
adjudication.  While the case was at the RO, in a June 2002 
rating decision the RO increased the disability rating of the 
veteran's bilateral hearing loss from zero to 10 percent, 
effective July 15, 1999.  Because that increase in the 
evaluation did not represent the maximum rating available for 
the disability, the veteran's claim for an increased 
evaluation remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

In April 2003, the Board again remanded the case to the RO 
for further development and adjudication.  Subsequently, the 
RO confirmed and continued the denial of the veteran's claim, 
and returned the case to the Board.

In a May 2004 decision-as clarified in a June 2005 Board 
Order-the Board denied the claim for an increased rating for 
bilateral hearing loss in excess of 10 percent.  At that 
time, the Board remanded the other issues of entitlement to 
an increased rating for the service-connected cervical and 
lumbar spine disabilities, and residuals of removal of colon 
polyps.  

The appellant appealed the denial of the bilateral hearing 
loss claim to United States Court of Appeals for Veterans 
Claims (Court).  In a June 2005 Court Order, the Court 
granted a March 2005 Joint Motion for Remand submitted by the 
Secretary and appellant (the parties).  Under that Order, the 
Court vacated the Board's May 2004 decision with respect to 
the issue of entitlement to an increased rating for bilateral 
hearing loss, and remanded the case to the Board for 
compliance with the instructions in the Joint Motion.

In March 2006 the Board remanded the case to the RO for 
compliance with instructions of the June 2005 Court Order, 
including further development.  As noted in the introduction 
of the March 2006 REMAND, the claims file contains two rating 
decisions ( regarding the rating for hearing loss) that 
apparently were not part of the claims file available to the 
Board at the time of its May 2004 decision.  In the first of 
the two rating decisions, in August 2003, the RO proposed to 
reduce the evaluation for the bilateral hearing loss from 10 
to zero percent; and in a November 2003 rating decision, the 
RO reduced the rating from 10 to zero percent, effective from 
February 1, 2004.  The veteran did not appeal that reduction.  
Therefore, the issue before the Board at this time is 
entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as noncompensably disabling; which 
reflects the current noncompensable rating for the bilateral 
hearing loss.  

The issues of entitlement to an increased rating regarding 
the service-connected (1) cervical spondylosis, disc disease, 
C2-3, C3-4, C4-5 (cervical spine disability), (2) 
degenerative disc disease of the lumbar spine, L2-3, with 
right leg pain (lumbar spine disability), and (3) residuals 
of removal of colon polyps, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
productive of Level I hearing loss in the right ear and Level 
I hearing loss in the left ear.






CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met or approximated. 38 
U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.159, 4.87, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in June 
2001, April 2003, and April 2006.  In those letters, the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claim of entitlement to a higher 
disability rating for the service-connected bilateral hearing 
loss.  VA has also informed the veteran of the types of 
evidence necessary to establish such claims, the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 
 
VCAA compliant notice was provided to the veteran prior to 
the initial unfavorable decision in this case, as required.  
The RO provided complete VCAA notice to the veteran prior to 
the initial unfavorable decision, thereby meeting timing 
requirements of VCAA.  Under these circumstances, the Board 
determines that the notification requirements of the VCAA 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of a disability rating and an 
effective date, the Board finds no prejudice to the veteran 
in processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as the claim for a higher rating is denied, the 
question is moot.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports, and statements made in support of the 
veteran's claim. 

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 


II.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  In cases 
such as this in which service connection already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

If the evidence for and against a claim is in equipoise, the 
claim will be granted. A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In cases in which the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test. The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test. The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear. 38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. § 
4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 
4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

The veteran underwent a VA audiological evaluation in March 
2002, which shows that the pure tone hearing threshold levels 
at 1000, 2000, 3000, and 4000 hertz were respectively, 30, 
40, 65, and 65 on the right; and 25, 50, 65, and 70 on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 50 dB for the right ear, 
and 53 dB for the left ear.  Speech audiometry revealed 
speech recognition ability of 76 percent, bilaterally.  The 
examiner noted that because of debris in both ears, screening 
tympanograms were used, and they were within normal limits 
bilaterally.  

The veteran underwent a VA audiological evaluation in June 
2003, which shows that the pure tone hearing threshold levels 
at 1000, 2000, 3000, and 4000 hertz were respectively, 35, 
35, 70, and 70 on the right; and 25, 40, 70, and 65 on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 53 dB for the right ear, 
and 50 dB for the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent, bilaterally.  

The veteran underwent a VA audiological evaluation in 
September 2006, which shows that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively, 30, 35, 70, and 70 on the right; and 25, 45, 
70, and 60 on the left.  The results of that examination 
revealed an average puretone threshold hearing level of 51 dB 
for the right ear, and 50 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent, 
bilaterally.
 
Application of the March 2002 average puretone threshold and 
speech recognition ability scores to Table VI (in 38 C.F.R. § 
4.85) results in Roman Numeral designations of IV for the 
right ear and IV in the left ear.  This combination, when 
applied to Table VII (in 38 C.F.R. § 4.85) results in a 10 
percent evaluation for hearing impairment under Diagnostic 
Code 6100.  

However, the examiner at that time noted debris in both ears, 
which were considered to have impacted the results of that 
testing.  The results of the subsequent VA audiological 
evaluations in June 2003 and September 2006 are considered 
more consistent with the veteran's true hearing loss 
disability picture, as there is no evidence of any 
interference due to cerumen in the ears.  The Board notes 
that one day before the September 2006 VA audiological 
evaluation, the veteran's ears were treated for bilateral 
cerumen removal prior to the audiological evaluation that 
month.  

At both VA audiological evaluations in June 2003 and 
September 2006, application of the VA examination average 
puretone threshold and speech recognition ability scores to 
Table VI (in 38 C.F.R. § 4.85) results in Roman Numeral 
designations of I for the right ear and I in the left ear.  
This combination, when applied to Table VII (in 38 C.F.R. § 
4.85), results in a zero percent evaluation for hearing 
impairment under Diagnostic Code 6100.  Based on the 
foregoing, the Board finds that a compensable evaluation (in 
excess of zero percent) is not warranted.

The Board is aware that the veteran may argue that his 
bilateral hearing loss disability is more severely disabling 
than the current evaluation reflects.  The veteran's lay 
assertions of decreased hearing, however, are insufficient to 
establish entitlement to a higher evaluation for hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered." Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The veteran is free to submit evidence 
at a future date in furtherance of the assignment of a higher 
evaluation, such as recent audiological testing reports.

In the present case, however, the "mechanical application" of 
the applicable diagnostic criteria to the evidence at hand 
clearly warrants only a noncompensable evaluation.  As such, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to an evaluation for bilateral hearing 
loss in excess of zero percent.

The Board acknowledges that in reaching it's determination in 
this decision, VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.
 

REMAND

In May 2004, the Board remanded the case with respect to the 
rating claims regarding the service-connected cervical 
spondylosis, disc disease, C2-3, C3-4, C4-5 (cervical spine 
disability), degenerative disc disease of the lumbar spine, 
L2-3, with right leg pain (lumbar spine disability), and 
residuals of removal of colon polyps.  Pursuant to the 
Board's Remand instructions to the RO, the veteran underwent 
VA examination of his cervical and lumbar spine disabilities, 
and residuals of removal of colon polyps.

Review of the claims file shows that the RO did not 
subsequently furnish a supplemental statement of the case to 
the veteran or otherwise provide adequate reasons and bases 
for its determination as instructed by the Board.  Under 
38 C.F.R. § 19.31(c), pursuant to a remand from the Board, 
the agency of original jurisdiction will issue a Supplemental 
Statement of the Case (SSOC) if pursuant to a remand by the 
Board, it develops the evidence or cures a procedural defect.  
In this case, the Board instructed the RO to provide a SSOC 
after development of evidence.  Therefore, the RO's action in 
not providing a SSOC was in direct violation of 38 C.F.R. § 
19.31, which mandates that a SSOC be provided in this 
situation.

Accordingly, the case is REMANDED for the following action:

The RO must furnish the appellant a 
supplemental statement of the case as to 
the claims of entitlement to an increased 
rating for the service-connected (1) 
cervical spondylosis, disc disease, C2-3, 
C3-4, C4-5 (cervical spine disability), 
(2) degenerative disc disease of the 
lumbar spine, L2-3, with right leg pain 
(lumbar spine disability), and (3) 
residuals of removal of colon polyps; and 
he must be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is returned 
to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


